Case: 12-15144   Date Filed: 03/07/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-15144
                     ________________________

              D.C. Docket No. 1:11-cr-00234-CAP-AJB-1



UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

versus

SOLOMON MANASSEH MUSTAFA,
a.k.a. G,
a.k.a. J,
a.k.a. Black,

                   Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                            (March 7, 2014)
                Case: 12-15144        Date Filed: 03/07/2014       Page: 2 of 3


Before WILSON, Circuit Judge, MIDDLEBROOKS, * and ALBRITTON, **
District Judges.

PER CURIAM:

       Solomon Manasseh Mustafa and his wife, Kalandra Wallace, were charged

in a 12-count indictment with criminal offenses arising from their participation in a

sex trafficking operation in the metropolitan Atlanta area. After a jury trial and the

dismissal of one count of the indictment, Mustafa was convicted of the remaining

counts and sentenced to life imprisonment. He appeals his conviction, raising the

following issues:

       1. Whether the district court erred in denying his motion pursuant to Batson

           v. Kentucky, 476 U.S. 79 (1986), alleging racial discrimination in the

           selection of his jury.

       2. Whether the district court erred in overruling his trial objections to

           testimony by a victim, a victim’s father, and Clayton County Police

           Officer Robert Boisis, in violation of the Confrontation Clause.

       3. Whether the district court erred in overruling his objection to the

           prosecution’s “Golden Rule” argument.




       *
          Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
        **
           Honorable William H. Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.
                                                2
               Case: 12-15144      Date Filed: 03/07/2014   Page: 3 of 3


      4. Whether the cumulative effect of the district court’s errors deprived him

          of his constitutional right to a fair trial.

      After review and consideration of the briefs and the record, and having the

benefit of oral argument, we find no harmful error in the proceedings in the district

court. Therefore, the decision of the district court is

      AFFIRMED.




                                             3